PROSPECTUS SUPPLEMENT No. 1 (to prospectus dated July 7, 2009) Filed pursuant to Rule 424(b)(3) Registration Number 333-159467 USA TECHNOLOGIES, INC. Up to 7,500,000 Shares of Common Stock and Warrants to purchase up to 7,500,000 Shares of Common Stock Issuable Upon Exercise of Rights to Subscribe for such Shares and Warrants This prospectus supplement no.1 supplements our prospectus, dated July 7, 2009, or the “original prospectus,” relating to the distribution, at no charge to the holders of our common stock as of 5:00 p.m., New York City time, on July 10, 2009, and at no charge to two of our warrant holders who are entitled to participate in this rights offering pursuant to the terms of the warrants held by such warrant holders, transferable subscription rights to subscribe for shares of our common stock and attached warrants to purchase additional shares of our common stock. The original prospectus should be read subject to the information provided in this prospectus supplement. We refer to the original prospectus and this prospectus supplement together as the “prospectus”.
